Exhibit 10.1

SUNRISE SENIOR LIVING, INC.

RESTRUCTURE TERM SHEET

     This binding term sheet (the “Restructure Term Sheet”) dated as of this
22nd day of October, 2009 (the “Term Sheet Effective Date”) sets forth certain
definitive terms and conditions upon which the parties hereto shall fully and
finally compromise all claims and liabilities (collectively, “Claims”) under (a)
certain unsecured Operating Deficit Guarantees (“ODAs”), debt, guarantee, income
support, funding obligations, rebalancing claims, participant claims,
undertakings or other contractual arrangements (collectively, the “ODAs and
Financial Obligations”) of various borrowers or obligors, including Sunrise
Senior Living, Inc. (“Sunrise”) and certain of its affiliates, and direct and
indirect subsidiaries, which are not incorporated or formed in Germany
(collectively, including Sunrise, the “Obligors”) and (b) all unsecured
deficiency claims, liabilities and obligations of or against the Obligors under
the ODAs and Financial Obligations. It is understood and agreed that no release
of Collateral or German Collateral or any on-going obligation of the Obligors or
any other party under the Designated Loan Documents to pledge, assign or
preserve Collateral or German Collateral is being given by the Lenders
hereunder; provided, however, that the Obligors’ financial obligations to
operate, preserve, maintain or market for sale the German Collateral as more
fully set forth in Section 3 herein shall not extend beyond December 31, 2010.
The holders of such Claims from time to time are referred to as “Lenders”.
Except as otherwise set forth herein, nothing herein shall be deemed to affect,
modify or satisfy any other claims or obligations due and owing by the Obligors
to Lenders. For the avoidance of doubt, (a) the Claims include only those
obligations arising under the loan documents and agreements set forth on
Schedule A (collectively, the “Designated Loan Documents”); and (b) the German
Borrowers (as defined herein) are not included within the definition of Obligors
herein. The Lenders are listed on Schedule B, together with (i) the amount of
the Claims of each such Lender to be satisfied herein (“Designated Claims”),
(ii) the ratable share of each such Lender’s Designated Claims expressed as a
percentage (“Ratable Share”) of the total of all Designated Claims of all such
Lenders, (iii) the amount that is each Lender’s Ratable Share of the total
Collateral Value (as defined herein) (the “Ratable Share Amount”); and (iv) the
guaranteed minimum distribution payable to each Lender which is 80% (or such
higher percentage following a Settlement Share Increase as defined herein) of
such Lender’s Ratable Share Amount (the “Guaranteed Minimum Distribution”);
provided that Sunrise may at any time prior to the Restructure Effective Date
(as defined herein) (but no earlier than seven (7) business days from the Term
Sheet Effective Date) delete any Lender that has not executed the Restructure
Term Sheet as of the date of such deletion from Schedule B, with any such
deletion from Schedule B resulting in an increased Ratable Share and Ratable
Share Amount for all remaining Electing Lenders. Such Designated Claims, Ratable
Share, Ratable Share Amount and Guaranteed Minimum Distribution have been agreed
to in good faith by Obligors and Lenders as of the date hereof.

     Each of the Electing Lenders (as defined herein) shall execute a
declaration (the “Electing Lenders Declaration”) in favor of all other Electing
Lenders in the form attached hereto as Exhibit A representing and warranting
that the amount of such Electing Lender’s Designated Claim is a good-faith
estimate of the Designated Claim that such Electing Lender is legally entitled
to recover from Sunrise in accordance with the terms and conditions of the loan
documents and

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

agreements to which the respective Electing Lender, Obligors and, if applicable
German Borrowers, are a party. Except as otherwise set forth herein, or as may
otherwise be agreed in writing by Sunrise and the Electing Lenders acting
unanimously, there will be no change, modification or dilution of any Designated
Claim, Ratable Share, Ratable Share Amount or Guaranteed Minimum Distribution of
any Lender as set forth on Schedule B as of the date hereof. Notwithstanding a
Non-Electing Lender’s (as defined herein) ability to become an Electing Lender
during the Non-Electing Lender Settlement Period (as defined herein), the
Ratable Shares and Ratable Share Amount of the Electing Lenders as set forth on
Schedule B shall not be diminished or reduced; provided that for the avoidance
of doubt all Ratable Shares and Ratable Share Amount of the Electing Lenders set
forth on Schedule B shall be deemed set and final as of the Restructure
Effective Date (as defined herein) and such Ratable Share and Ratable Share
Amount shall remain unchanged unless such Ratable Share and Ratable Share Amount
is increased to the Adjusted Ratable Share (as defined herein). No Lenders other
than those listed on Schedule B shall participate in the Restructure Transaction
(as defined herein) without the prior written consent of Sunrise and all of the
Electing Lenders. The amount of the Designated Claim held by any Electing Lender
set forth on Schedule B shall be final and has been determined in good faith as
of the date hereof in accordance with the terms set forth in the loan documents
evidencing, referring or relating to the respective Designated Claims existing
as of the date hereof. Subject to the foregoing, other than as expressly set
forth herein, after the date hereof: (a) Obligors shall not provide to any
Electing Lender, nor shall any Electing Lender have or receive, (i) an increased
Designated Claim amount, (ii) additional distribution or payment on any
Designated Claim, or (iii) a pledge of any additional collateral to secure any
Designated Claim; and (b) Obligors shall not execute or enter into any loan
document, agreement or other documentation with any Electing Lender with respect
to the Designated Claims (whether written or verbal), except, to the extent
appropriate, any extension of an existing standstill agreement between any
Electing Lender and the applicable Obligors and/or German Borrowers.

        The closing of the transactions contemplated by the Restructure Term
Sheet (“Restructure Transaction”) shall occur as soon as reasonably possible
after the satisfaction of the BofA Condition but in no event later than forty
(40) days after the satisfaction of the BofA Condition unless extended at the
request of Electing Lenders executing this Restructure Term Sheet (which have
not disavowed or repudiated this Restructure Term Sheet or the Restructure
Documents) holding at least two-thirds of the Ratable Share Amounts of all such
Electing Lenders, in such Electing Lenders’ sole and absolute discretion (such
date, the “Restructure Effective Date”). Sunrise shall notify the Electing
Lenders in writing of the satisfaction of the BofA Condition within three (3)
business day of such satisfaction. In the event that the Electing Lenders have
not received written notice from Sunrise that the BofA Condition is satisfied on
or prior to the twentieth (20th) day following the date of this Restructure Term
Sheet, as the same may be extended for not more than 60 days at the request of
Electing Lenders executing this Restructure Term Sheet (which have not disavowed
or repudiated this Restructure Term Sheet or the Restructure Documents) holding
at least two-thirds of the Ratable Share Amounts of all such Electing Lenders,
in such Electing Lenders’ sole and absolute discretion (the date that the
Electing Lenders are notified of the satisfaction of the BofA Condition being
referred to herein as the “BofA Effective Date”), this Restructure Term Sheet
shall terminate and the parties to this Restructure Term Sheet shall have no
further obligation to enter into the Restructure Transaction. Each Lender
executing this Restructure Term Sheet or otherwise electing to participate in
the Restructure Transaction (an “Electing Lender”) and the Obligors shall on or
prior to the Restructure Effective Date execute and deliver the Restructure
Agreement (as defined herein) and all other definitive transaction
documentation, including, without limitation, the Lenders Release and Discharge,
the Collateral

2

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

Trust Agreement, the Restructure Notes, the Sunrise Undertaking (as all such
capitalized terms are defined herein), mortgages, security agreements and other
documents and instruments contemplated by this Restructure Term Sheet
(collectively, the “Restructure Documents”). The Ratable Share Amount (or where
applicable, the Ratable Share of any distributions in respect thereof) and the
benefit of the Guaranteed Minimum Distribution related thereto (collectively,
“Interests”) of any Lender that does not execute this Restructure Term Sheet or
otherwise elect to participate in the Restructure Agreement on or before the
Restructure Effective Date (each a “Non-Electing Lender”, and each of its
Interests, the “Non-Electing Lender’s Share”), shall be held by the Collateral
Trustee and pledged to the Electing Lenders to secure the timely payment to the
Electing Lenders of the payments due hereunder, including, without limitation,
their respective Guaranteed Minimum Distribution, for a period of twelve (12)
months following the Restructure Effective Date, but shall be subject to use by
Sunrise to settle or compromise the Claims of any Non-Electing Lender (the
“Non-Electing Lender Settlement Period”). During the Non-Electing Lender
Settlement Period, Sunrise shall permit any Non-Electing Lender to become an
Electing Lender by executing the Electing Lenders Declaration, the Restructure
Documents and any other documents or instruments necessary or appropriate to
become Electing Lenders with obligations, rights and remedies commensurate to
the existing Electing Lenders.

        At the conclusion of the Non-Electing Lender Settlement Period, (i) all
remaining Non-Electing Lender’s Shares not otherwise used to settle Non-Electing
Lender Claims (the “Unused Non-Electing Lender Shares”) shall be allocated to
the Electing Lenders pro rata in accordance with each Electing Lender’s Adjusted
Ratable Share of the Collateral (each Electing Lender’s “Adjusted Ratable Share”
being the Ratable Share of such Electing Lender’s Designated Claim as a
percentage of the total of all Designated Claims of all Electing Lenders) and
the Non-Electing Lenders shall have no right to said Collateral, or any Ratable
Share or Adjusted Ratable Share of said Collateral and (ii) any monetary
distribution made on account of a Non-Electing Lender’s Share and held by the
Collateral Trustee shall be distributed to the Electing Lenders on account of
the Electing Lender’s Adjusted Ratable Share of said Collateral. For the
avoidance of doubt, in no event shall any Electing Lender be entitled to receive
for any reason whatsoever any increase in its Ratable Share or to receive any
Adjusted Ratable Share, on account of or by reason of a reallocation of the
Ratable Share of any other Electing Lender, including, without limitation, by
reason of any such other Electing Lender taking any action to repudiate or
otherwise disavow any of such other Electing Lender’s obligations under the
Restructure Term Sheet or the Restructure Documents. Any monetary distributions
made to an Electing Lender at the conclusion of the Non-Electing Lender
Settlement Period on account of the Unused Non-Electing Lender Shares shall be
applied as a credit against the Guaranteed Minimum Distribution in respect of
such Electing Lender.

        This Restructure Term Sheet is intended to be a binding term sheet
enforceable against the parties hereto pursuant to its terms. The parties to
this Restructure Term Sheet agree to promptly and diligently draft, negotiate
and finalize in good faith mutually satisfactory definitive documentation,
including, without limitation, the Restructure Documents, and provide to
Electing Lenders the Collateral Closing Deliverables (as defined herein) no
later than the Restructure Effective Date, in each case that are consistent with
the terms of this Restructure Term Sheet, provided, that, on the BofA Effective
Date (or any later date designated by the Electing Lenders), Obligors shall
execute, deliver and cause to be recorded or filed with the appropriate
governmental authority, the Short Form Mortgages (as defined herein) and shall
deliver to Electing Lenders the Sunrise Common Stock (as defined herein) as
further set forth below. Such definitive documentation shall be on the following
principal terms and shall include without limitation,

3

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

conditions, representations, covenants and other terms (including, without
limitation local practice requirements in connection with the security
documents) customarily included in secured restructure and workout agreements,
mortgages, notes, security agreements, financing statements, collateral trust
agreements and other documentation contemplated by the Restructure Term Sheet,
which such provisions will be consistent with the principal terms set forth
herein.

1. Lender Relief Provided: The Electing Lenders agree to, and upon the
satisfaction of    conditions included herein, including with out limitation,   
delivery of the Collateral and the Restructure Documents, the    Electing
Lenders shall, unconditionally and absolutely    terminate, release and
discharge, subject only to the Unwind    Procedures set forth herein (“Lenders
Release and    Discharge”) the Obligors and their officers and directors from   
all liability (if any) in respect of all Designated Claims, which    Designated
Claims shall include all presently unsecured    obligations and liabilities
whatsoever (current, future,    contingent or otherwise) of the Obligors and
their officers and    directors now or hereafter arising under all ODAs and   
Financial Obligations expressly listed on Schedule A, in    exchange for
granting to the Electing Lenders (or to the    Collateral Trustee on behalf
thereof) (i) the Security Interests    (as defined herein), (ii) the right to
share in the proceeds of the    Collateral according to their respective Ratable
Share or    Adjusted Ratable Share, as the case may be, (iii) if applicable,   
such Electing Lenders’ Guaranteed Minimum Distribution, (iv)    if applicable,
such Electing Lenders’ Ratable Share of the    Sunrise Common Stock and (v) if
applicable, the Settlement    Share Increase (as all such capitalized terms are
defined herein,    collectively, the “Restructure Consideration”).      As part
of the Restructure Transaction, Obligors shall agree to    unconditionally and
absolutely terminate, release and discharge    (“Obligors Release and
Discharge”) the Electing Lenders and    their officers and directors from all
liability (if any) whatsoever    (current, future, contingent or otherwise)
subject to the terms
and conditions set forth herein.    2. Obligors’ Recourse:  Notwithstanding
anything herein to the contrary, Obligors shall    remain liable to Electing
Lenders and indemnify and hold     Electing Lenders harmless for all losses,
claims, damages and    liabilities incurred or suffered by Electing Lenders,
including    without limitation seizure, forfeiture or loss of all or any part
of    the Collateral or German Collateral (as defined herein),    resulting from
the following acts or omissions of Obligors    and/or German Borrowers occurring
after the Term Sheet    Effective Date only as to the Collateral and German
Collateral    (the “Obligors Recourse Liability”): (i) fraud, (ii) material 
misrepresentations, (iii) misapplication or misappropriation of


4

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  any funds due to Electing Lenders, (iv) damage to or loss of all    or any
part of the Collateral or the German Collateral as a    result of intentional
waste, gross negligence or willful    misconduct by Obligors or German Borrowers
or their agents,    affiliates, owners, employees or principals, (v) violation
of the    Obligors’ agreement to cause the German Borrowers to    maintain and
use the German Collateral in accordance with the    requirements set forth in
Section 3 herein, (vi) violation of the    Obligors’ maintenance and use of the
Collateral obligations set    forth in Section 9 herein, and (vii) criminal acts
of Obligors or    German Borrowers or their agents, affiliates, owners,   
employees or principals, as such Obligors Recourse Liability    arises in
connection with (a) the Restructure Documents and/or    the Collateral, (b) any
sale of the Collateral and/or the German    Collateral, (c) the Reaffirmation
Agreement (as defined    herein), (d) the German Lenders’ Loan Documents (as
defined    herein), (e) any financial statement or other material certificate, 
  report or document furnished or withheld by the Obligors or    German
Borrowers, or (f) any amounts due to the Electing    Lenders.    3. German
Collateral: Notwithstanding anything herein to the contrary, all proceeds 
(including any deposits made by a potential purchaser of the    German
Collateral that Sunrise, or any of Sunrise’s affiliates,    retains pursuant to
the terms of any disposition agreement,    deposit agreement or similar
agreement) received by Sunrise    and its affiliates less the actual, reasonable
and customary third    party closing costs (including, without limitation, all
actual    broker fees, but specifically excluding all transfer taxes and    fees
and expenses of counsel) (the “German Collateral    Proceeds”), from the future
sale of all collateral located in    Germany securing various loan obligations
(collectively, the    “German Collateral”), which loan obligations
(collectively,    the “German Loans”) due and owing by certain affiliates,   
direct and indirect subsidiaries of Sunrise (collectively, the    “German
Borrowers”) to certain of the Electing Lenders    (collectively, the “German
Lenders”) shall be additional    consideration to the German Lenders and shall
not be part of    the Collateral or the Collateral Trust (as defined herein)
and    will not be transferred to the Collateral Trust, but will be   
liquidated and distributed to the applicable German Lender    which holds such
German Collateral.      Sunrise shall use commercially reasonable efforts to
sell the    German Collateral, whether collectively or by separate    property
sale (the “German Collateral Sale”), subject to the    provisions of the
Restructure Term Sheet and the Restructure    Documents. Until such time as the
German Collateral Sale is 


5

--------------------------------------------------------------------------------


RESTRUCTURE TERM SHEET

                                       closed and the German Collateral Proceeds
have been paid to                                         the respective German
Lenders, each respective German                                         Lender’s
security interests, mortgages, encumbrances, deeds, 
                                       claims and other interests in the German
Collateral shall                                         remain in full force
and effect and nothing set forth in this                                        
Restructure Term Sheet, the Restructure Agreement, or any 
                                       other document executed in connection
therewith shall in any                                         manner constitute
a waiver, release, modification or                                        
relinquishment by the German Lenders of their respective 
                                       rights and interest in all German
Collateral as described in the                                        
respective loan documents and agreements by and among 
                                       German Lenders, Obligors and German
Borrowers or any of                                         them relating to the
German Loans (collectively, the “German                                        
Lenders’ Loan Documents”), which such German Lenders’ 
                                       Loan Documents shall remain in full force
and effect                                         unaffected by the Restructure
Transaction and which German                                         Lenders’
Loan Documents shall govern such German Loans, 
                                       German Collateral and German Collateral
Proceeds.                                             Unless otherwise agreed
between Sunrise and a German                                         Lender in
respect of that German Lender’s portion of the 
                                       German Collateral only, Sunrise shall
continue to market the                                         German Collateral
for sale and cause the German Borrowers to 
                                       operate, preserve and maintain the German
Collateral through                                         December 31, 2010.
Absent further agreement in writing                                        
between Sunrise and any German Lenders with respect to such 
                                       German Lender’s portion of the German
Collateral or                                         implementation of the
Unwind Procedures, Obligors shall have                                        
no financial obligation hereunder to operate, preserve, maintain 
                                       or market for sale such German Collateral
after December 31,                                         2010.  
                                       In consideration of the German Borrowers’
obligation to                                         distribute the German
Collateral Proceeds to the German                                        
Lenders, in the event that the German Borrowers enter into a 
                                       bona fide agreement for a German
Collateral Sale and if                                         required pursuant
to the terms of such agreement, the German 
                                       Lenders party hereto as Electing Lenders
undertake to enter                                         into such release
agreements on terms satisfactory to such                                        
Electing Lenders (the “German Release Agreements”); 
                                       provided, that as a condition precedent
to entering into such                                         release agreements
and in consideration thereof, Sunrise and 
                                       the German Borrowers shall (i) execute
and deliver to the 
                                       German Lenders a reaffirmation agreement
(the)                                        “Reaffirmation Agreement”)
substantially in the form of                                         Exhibit B
attached hereto pursuant to which Sunrise will affirm 
                                       (x) its obligations under the Restructure
Agreement and (y) as                                         part of such
obligations, the Designated Claims as restructured 


6

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  herein and the German Borrowers will affirm the remaining    obligations owed
to each German Lender under the respective    German Lenders’ Loan Documents
(after credit for the    anticipated proceeds from the German Collateral Sales)
in the    context of any anticipated assignment and (ii) cause the    delivery
by legal counsel for Sunrise (reasonably acceptable to    the German Lenders) of
a legal opinion as to the due    authorization of Sunrise and the German
Borrowers and the    enforceability of such Reaffirmation Agreement to the
German    Lenders who are Electing Lenders in form reasonably    acceptable to
such German Lenders.      In the event that any German Collateral Sale fails to
close on or    before December 31, 2009, the German Lenders that are    Electing
Lenders which hold such unsold German Collateral    shall have the amount of
their Designated Claims increased in    the amount of all expenses, scheduled
amortization payments,    interest, default interest and penalties that accrue
under the    respective German Loans calculated through and including   
December 31, 2010 (the “Adjusted Designated Claim”). The    increase to the
Adjusted Designated Claims shall cause an    adjustment of all of the Ratable
Shares of the total Collateral    Value.    4. Sale and Realization of In
exchange for the Lenders Release and Discharge, and the  Collateral: other terms
and conditions herein, and in order to secure the   obligations under the
Restructure Term Sheet, the payment of    the Guaranteed Minimum Distribution
and any other amounts    due and owing to the Electing Lenders under this
Restructure   Term Sheet, the Obligors and Electing Lenders promptly and   
diligently shall negotiate in good faith and on or prior to the    Restructure
Effective Date, finalize and execute a restructure    agreement incorporating
the terms and conditions set forth    herein (the “Restructure Agreement”),
together with all other    definitive transaction documentation in form
reasonably    satisfactory to the Electing Lenders necessary to implement the   
Restructure Transaction as provided herein. Sunrise shall    execute and deliver
promissory notes, in form reasonably    satisfactory to the Electing Lenders, in
favor of each Electing    Lender in the amount of such Electing Lender’s Ratable
Share   Amount (the “Restructure Notes”). The payment of the    Restructure
Notes shall be secured by a valid, binding,    enforceable and perfected first
lien and security interests in and    to the collateral identified on Schedule C
(the “Collateral”)    pursuant to certain mortgages and deeds of trust,
(collectively,    the “Short Form Mortgages”) on all real property (it being 
understood that the Short Form Mortgages that will be  recorded on or around the
BofA Effective Date will be 


7

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

                                        amended and restated with definitive
terms and conditions on                                          or prior to the
Restructure Effective Date), security                                         
agreements, pledges, financing statements, bank accounts, and 
                                        other collateral comprising the
Collateral, which will be                                          recorded or
filed, as applicable, at Obligors’ sole expense 
                                        (collectively, “Security Interests”) to
be held by a collateral                                          trustee for the
benefit of the Electing Lenders (the “Collateral 
                                        Trust”), which Restructure Notes shall
be non-recourse to                                          Sunrise except for
the pledge of the Security Interests in the 
                                        Collateral, the Guaranteed Minimum
Distribution, the Excess                                          Collateral
Proceeds (as defined herein) (if any, which such 
                                        Excess Collateral Proceeds shall be paid
under the Restructure                                          Notes up to the
Lender’s Ratable Share Amount, with any                                         
additional Excess Collateral Proceeds in excess of the 
                                        Restructure Note paid in accordance with
the Sunrise                                          Undertaking), and the
Obligors Recourse Liability                                         
(collectively, the “Note Recourse Obligations”). Upon 
                                        Sunrise’s payment in full or deemed
satisfaction (by virtue of                                          (x) payment
of such Lender’s Guaranteed Minimum                                         
Distribution or (y) payment of all proceeds received from the 
                                        sale of the Collateral to the Electing
Lenders and transfer of the                                          remaining
Collateral to the Electing Lenders) of the 
                                        Restructure Notes, the Restructure Notes
shall be discharged                                          and cancelled.   
                                        In addition to the Restructure Notes,
Sunrise shall execute and                                          deliver to
each Electing Lender the Sunrise Undertaking (as 
                                        described below).   
                                        The trustee of the Collateral Trust
shall be a trustee or other                                          third party
having experience with commercial real estate, 
                                        including income producing property
(“Collateral Trustee”).                                          The Collateral
Trustee shall be selected by consent of the 
                                        Obligors and Electing Lenders and may be
an affiliate of an                                          Electing Lender. The
Electing Lenders shall be responsible for 
                                        paying all fees and expenses (if any) of
the Collateral Trustee.                                          All
documentation related to the legal organization, 
                                        establishment and administration of the
Collateral Trust                                          (collectively, the
“Collateral Trust Agreement”), Security                                         
Interests and the monetization and realization on the Collateral 
                                        shall be subject to the reasonable
review and approval of the                                          Required
Electing Lenders. Until such time as the requisite 
                                        Electing Lenders cause the Collateral
Trustee to exercise                                          remedies against
the Collateral upon a default, the Collateral 
                                        Trustee’s role shall be (i) to accept,
enter into and hold the                                          Security
Interests on behalf of the Electing Lenders and (ii) to 
                                        act as agent of the Electing Lenders
pursuant to the Collateral                                          Trust
Agreement. All communication between Obligors and 


8

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

                                        the Electing Lenders shall be direct and
the Collateral Trustee                                          shall not act as
a conduit or intermediary between the Electing 
                                        Lenders and the Obligors. It is
understood that any change in                                          the role,
obligations or liabilities of the Collateral Trustee shall 
                                        be subject to the written agreement of
the Required Electing                                          Lenders and the
Collateral Trustee.                                            At Obligors’ sole
expense, on or before the Restructure                                         
Effective Date, Obligors shall provide Electing Lenders with 
                                        the following, all of which shall
constitute part of the                                          Collateral
Closing Deliverables: (i) policies of title insurance 
                                        insuring the first priority mortgage
liens on each Collateral                                          property in
the amount of the appraised value set forth on 
                                        Schedule C (it being understood that
Obligors (a) shall not be                                          required to
pay in excess of $81,000 for premium and search 
                                        fees related to all of such title
policies, and any excess cost, if                                          any,
shall be, at Electing Lenders’ sole discretion, either (1) 
                                        payable by the Electing Lenders or (2)
the policy amounts shall                                          be adjusted
accordingly, and (b) shall provide to the title 
                                        company customary affidavits reasonably
acceptable to the                                          applicable title
insurance companies); (ii) local counsel legal 
                                        opinions relating to the Collateral
(which local counsel legal                                          opinions may
be limited in scope to mortgage enforceability 
                                        and local counsel providing such
opinions shall be permitted to                                          limit
the documents that they review in connection with such 
                                        opinion to the form of mortgage and
recording requirements                                          and assume
complete enforceability of underlying obligations 
                                        secured by mortgages) in form and from
law firms reasonably                                          satisfactory to
the Required Electing Lenders; and (iii) 
                                        evidence reasonably satisfactory to the
Electing Lenders of                                          property and
general liability insurance relating to the 
                                        Collateral to cover customary casualty
or other losses (for                                          which insurance is
generally available on commercially                                         
reasonable terms and rates) as well as professional liability, if 
                                        any, and all other insurance typically
carried by Sunrise and/or                                          its
affiliates currently in the operation of its senior living 
                                        facilities, if any, all of which name
the Collateral Trustee and                                          Electing
Lenders as additional insureds and loss payees.   
                                        Any default of a payment obligation due
and owing from the                                          Obligors (or any of
them) directly to the Electing Lenders (or 
                                        any of them) under the Restructure
Documents, whether in                                          connection with a
disposition of the Collateral and/or the 
                                        German Collateral, the Obligors Recourse
Liability or                                          otherwise, if not cured
within five (5) business days of written 
                                        notice of such default by the Electing
Lenders, shall result in                                          the Guaranteed
Minimum Distribution becoming accelerated 
                                        and immediately due and payable by
Sunrise. Any other 


9

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

                                          material default by Obligors which
remains uncured after                                            notice by the
Collateral Trustee beyond ten (10) days with 
                                          regard to monetary defaults, and
beyond thirty (30) days (with 
                                          reasonable right to extend for not
more than thirty (30)                                            additional
days, with the exercise of diligence and dispatch) 
                                          under (i) the Restructure Agreement,
(ii) the Restructure                                            Documents,
including all mortgages, security instruments and 
                                          other such material documents required
under the Restructure                                            Agreement,
(iii) the Restructure Notes, or (iv) the Sunrise 
                                          Undertaking, in each case related to
the Obligors’ obligations                                            to (a) use
commercially reasonable efforts to sell, and/or (b) 
                                          preserve, protect and maintain the
Collateral, shall result in the 
                                          Guaranteed Minimum Distribution
becoming accelerated and                                            immediately
due and payable by Sunrise. In such event, 
                                          Electing Lenders shall be permitted to
take any and all action                                            necessary to
collect all amounts due and owing under the 
                                          Restructure Notes and Sunrise
Undertaking, including, without 
                                          limitation, foreclosing their
interests in the Collateral.                                              The
estimated value of the separate Collateral (the “Collateral 
                                          Value”) is set forth on Schedule C.
The transaction documents                                            in
connection with the Restructure Agreement will include a 
                                          schedule setting forth a minimum gross
sales price (“Release                                            Price”) for
each separate piece or grouping of Collateral which 
                                          shall be an amount agreed to by the
Required Electing Lenders                                            (which in
no event shall be less than 80% of the respective 
                                          Collateral Value). Obligors shall use
their commercially                                            reasonable efforts
and good faith to diligently take, or cause to 
                                          be taken, all actions, and to do, or
cause to be done, and to                                            assist and
cooperate with Electing Lenders in doing all things 
                                          commercially reasonably necessary, to
sell, and thereafter to                                            consummate,
in a commercially reasonable manner, the sale of 
                                          the Collateral. Obligors shall be
obligated to accept, and shall 
                                          thereafter work diligently to
consummate, any bona fide offer                                            to
purchase, any separate Collateral for a sale price in cash 
                                          equal to or better than the specified
Release Price. At the                                            election of
Electing Lenders (which have not disavowed or 
                                          repudiated this Restructure Term Sheet
or the Restructure                                            Documents) holding
at least two-thirds of the Ratable Share 
                                          Amounts of all such Electing Lenders,
as such amounts may be                                            adjusted
pursuant to the terms hereof (the “Required Electing 
                                          Lenders”), communicated in writing to
Obligors reasonably in                                            advance of the
Collateral Sale Deadline (as defined herein), the 
                                          Required Electing Lenders may request
that Obligors accept                                            (subject to the
approval of the Obligors in their sole 
                                          discretion), and if accepted by
Obligors, Obligors shall                                            thereafter
work diligently to consummate, any bona fide offer 
                                          to purchase any separate piece of
Collateral for a sale price in 


10

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

                                        cash that is less than the Release
Price; the Collateral Sale                                          Deadline
shall be extended as reasonably necessary for any 
                                        closing for which Obligors have accepted
any such bona fide                                          offer. The Electing
Lenders will create a contact list for the 
                                        Electing Lenders respective point person
to interact with the                                          Obligors and the
Collateral Trustee, and to streamline the 
                                        issuance of reports and consent
requests, including any                                          modifications
or additions to any Release Price or any 
                                        approved sale procedures or transaction
documents.                                            Promptly upon execution
and delivery of the Lenders Release                                          and
Discharge, Restructure Agreement and the Security 
                                        Interests and all other Restructure
Documents, Obligors shall                                          commence the
above-described sale process. Obligors shall 
                                        supply Electing Lenders with all
necessary documents to                                          enable the
Electing Lenders to review and reasonably approve 
                                        all aspects of the Obligors’ marketing
plans, including                                          retention of
additional brokers other than the approved brokers 
                                        listed on Schedule D (the “Brokers”),
and the terms of each                                          such brokerage or
marketing agreement entered into with                                         
respect to the Collateral. Electing Lenders shall also be 
                                        entitled to review and Required Electing
Lenders shall                                          reasonably approve all
material terms of any proposed sale                                         
contract, including, without limitation, the identity and 
                                        financial ability of the proposed
purchaser. Electing Lenders                                          acknowledge
that Obligors may retain Alvarez & Marsal as 
                                        financial advisor to Obligors, provided
however that Obligors                                          shall be solely
responsible for payment of any fees and                                         
expenses due and owing to Alvarez & Marsal and no such fees 
                                        and expenses shall be paid from the
German Collateral or the                                          Collateral, or
any proceeds thereof. Any affiliation between 
                                        any proposed purchaser and any officer,
director or shareholder                                          of the Obligors
or Lenders (the “Related Purchaser”) must be 
                                        disclosed to the Electing Lenders in
writing and Required                                          Electing Lenders
must reasonably approve in writing the sale 
                                        of any Collateral to a Related
Purchaser.                                            All proceeds of the sale
or other disposition of the Collateral,                                         
after deducting all commercially reasonable brokerage fees and 
                                        expenses, recording, transfer and other
transaction costs, all                                          third party
costs and expenses required to be borne by the 
                                        seller in any contract of sale and all
other reasonable third party                                          out of
pocket fees, costs and expenses, specifically excluding 
                                        any prorated taxes, operating or
otherwise (collectively, the                                          “Third
Party Sale Expenses”), incurred by Obligors in 
                                        connection with the sale transactions
(collectively, the “Net                                          Sale
Proceeds”), which such Third Party Sale Expenses shall 
                                        not exceed 6% of the purchase price of
the Collateral, shall be 


11

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  distributed ratably to the Electing Lenders, in accordance with    their
Ratable Share or Adjusted Ratable Share, as applicable.    At least three (3)
business days prior to the closing on the sale    or other disposition of any
portion of the Collateral, Obligors    shall provide a draft closing statement
to the Electing Lenders    showing the total proceeds, the Net Sale Proceeds and
the    amount of the Net Sale Proceeds to be distributed to each    Electing
Lender. Such closing statement must be approved by    the Required Electing
Lenders prior to such closing. All such    sales or other dispositions shall be
held through a title    insurance company acting as closing agent, which will   
distribute all Net Sales Proceeds directly to the Electing    Lenders in
accordance with the approved closing statement.    Notwithstanding anything
herein to the contrary, all Net Sale    Proceeds shall be for the exclusive
benefit of the Electing    Lenders, subject to the Obligors’ right to use the
Non-Electing    Lender’s Ratable Share of such Net Sale Proceeds to settle or   
compromise the Claims of any Non-Electing Lender during the    pendency of the
Non-Electing Lender Settlement Period.    5. Guaranteed Minimum
Distribution:  Subject to the provisions hereof, Obligors shall ensure that the 
aggregate Guaranteed Minimum Distribution set forth in
Schedule B with respect to all Collateral is paid to Electing    Lenders
regardless of whether the Obligors are able to sell the    Collateral. If (A)
the Obligors are unable to sell sufficient    Collateral to satisfy the
Guaranteed Minimum Distribution on    or before the expiration of thirty (30)
months following the    Restructure Effective Date (the “Collateral Sale
Deadline”),    which such Collateral Sale Deadline may be extended by    written
notice from the Required Electing Lenders, or (B) the    sale and liquidation of
all of the Collateral prior to the    Collateral Sale Deadline results in
payment to each Electing    Lender of less than the full amount of each Electing
Lender’s    respective Guaranteed Minimum Distribution, the Electing    Lenders
shall have the right and obligation upon the approval    of the Required
Electing Lenders (the “Final Election”) either    (a) to require the Obligors to
pay to each Electing Lender an    amount equal to the difference between (i) the
Guaranteed    Minimum Distribution payable to such Electing Lender and (ii)   
the total payment to such Electing Lender resulting from the    sale of the
Collateral (the “Collateral Shortfall”) in cash    within the earlier to occur
of the Collateral Sale Deadline or    thirty (30) days following the closing of
the sale of the last    piece of Collateral (the “Final Collateral Sale”), and 
  simultaneously to cause the Collateral Trustee to reconvey to    Obligors
and/or discharge and terminate of record all Security    Interests, and to
terminate the Collateral Trust or (b) to retain    all Net Sale Proceeds
previously received by the Electing 


12

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  Lenders and require the Obligors to convey their respective    interests in
and to the remaining Collateral to the Electing    Lenders or the Collateral
Trustee on behalf of the Electing    Lenders, as directed; and in either event,
simultaneously with    such Final Election, Lenders and Collateral Trustee
shall    unconditionally release Obligors from all further obligations    and
liabilities under the Restructure Transaction (including,    without limitation,
the Restructure Notes and Sunrise    Undertaking) and all definitive transaction
documentation    (except for any indemnities that survive termination,
including    without limitation the Obligors Recourse Liability). If the sale   
and liquidation of the Collateral results in payment to each    Electing Lender
of more than the full amount of each Electing    Lender’s respective Guaranteed
Minimum Distribution (the    “Excess Collateral Proceeds”), such Excess
Collateral    Proceeds shall be retained by such Electing Lender pursuant to   
(i) the Restructure Notes up to the respective Electing Lender’s    Ratable
Share Amount and (ii) the Sunrise Undertaking for all    Net Sales Proceeds paid
to Electing Lenders in accordance    with each Electing Lenders Ratable Share or
Adjusted Ratable    Share which exceeds such Electing Lender’s Restructure
Note.    6. Sunrise Undertaking:  Sunrise separately shall enter into an
agreement in favor of 
each Electing Lender (the “Sunrise Undertaking”) pursuant to    which Sunrise
(i) shall unconditionally assign to the Electing    Lender any right to receive
its Ratable Share or Adjusted    Ratable Share, as applicable, of any and all
Net Sales Proceeds    notwithstanding that such Net Sales Proceeds may exceed
such    Electing Lender’s Restructure Note and (ii) shall cause the    Obligors
to promptly pay, or cause to be paid, to the Electing    Lenders (in accordance
with each Electing Lenders Ratable    Share or Adjusted Ratable Share, as
applicable) all such excess    Net Sales Proceeds as and when received on a
property-by-    property basis.    7. Sunrise Common Stock: On the Restructure
Effective Date, as additional consideration 
for the Restructure Transaction, Sunrise shall issue to each    Electing Lender
who becomes an Electing Lender on or prior    to the Restructure Effective Date
a number of shares of    Sunrise’s common stock (the “Sunrise Common Stock”)   
equal to (x) such Electing Lender’s Ratable Share multiplied    by (y)
5,000,000; provided, however, that any Electing Lender    that has executed the
Restructure Term Sheet at least three    business days prior to the BofA
Effective Date shall receive its    respective share of Sunrise Common Stock on
the BofA    Effective Date; provided, further that the BofA Effective Date   
shall not occur prior to October 28, 2009. Notwithstanding    anything herein to
the contrary, in the event that the BofA 


13

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  Effective Date occurs earlier than seven (7) business days after    the Term
Sheet Effective Date, any Lender that becomes an    Electing Lender by executing
the Restructure Term Sheet prior    to the seventh (7th) business day after the
Term Sheet Effective    Date, shall receive its respective share of Sunrise
Common    Stock no later than three (3) business days after such Lender   
becomes an Electing Lender by executing the Restructure    Term Sheet.     
Sunrise will represent and warrant to such Electing Lenders    that, upon
issuance, the Sunrise Common Stock will be validly    issued, fully paid and
nonassessable.      The Sunrise Common Stock will be restricted stock under the 
  U.S. Securities Act of 1933, as amended (the “Securities    Act”). Each
Electing Lender makes the representations and    warranties set forth on Exhibit
C and will be required to make    the same representations and warranties in the
definitive    documentation (with references to “this Restructure Term    Sheet”
in Exhibit C being revised to refer to the definitive    agreement being
executed).      Each Electing Lender may assign or transfer any portion or   
amount of its Claims, provided however that any assignee of    the Claims must
acknowledge, affirm and assume the    Restructure Term Sheet, or if the
Restructure Effective Date    has occurred, the Restructure Documents.    8.
Settlement Share Increase:  To the extent that the Obligors enter into any
settlement, 
document, agreement or other arrangement with a Non-    Electing Lender to (i)
settle, resolve or otherwise increase the    amount of the Non-Electing Lender’s
Designated Claims, the    Guaranteed Minimum Distribution or Claims above the   
amount that the Non-Electing Lender would have received    hereunder as set
forth on Schedule B, (ii) liquidate the Non-    Electing Lender’s Designated
Claims or Claims against    Obligors, (iii) revise any Non-Electing Lender’s
loan    documents in a manner that affects the Non-Electing Lender’s   
Designated Claims or Claims, (iv) execute any new loan    documents with any
Non-Electing Lender in a manner that    affects the Non-Electing Lender’s
Designated Claims or    Claims, (v) provide any payment, distribution or pledge
of    collateral on account of such Non-Electing Lender’s    Designated Claims
or Claims, or (vi) take any other action to    benefit the Non-Electing Lender
on account of such Non-    Electing Lender’s Designated Claims or Claims that
results in    payment or distribution of cash, collateral or other value that   
exceeds the percentage distribution of the Electing Lenders’ 


14

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  Designated Claims pursuant to the Ratable Share of the total    Collateral
Value and resulting Guaranteed Minimum    Distribution (any such action, a
“Non-Electing Share    Settlement”), Obligors shall notify the Electing Lenders
in    writing, within five (5) business days of the closing of any such   
Non-Electing Share Settlement, which notification shall    include all terms and
conditions of the Non-Electing Share    Settlement.      Obligors may enter into
Non-Electing Share Settlements at    their sole discretion. However, if Obligors
shall enter into    Non-Electing Share Settlements with Lenders holding fifteen 
  percent (15%) or more in the aggregate of the Designated    Claims set forth
on Schedule B, Obligors shall be required to    increase the Guaranteed Minimum
Distribution to all Electing    Lenders who have executed this Restructure Term
Sheet to the    same weighted average percentage recovery provided to Non-   
Electing Lenders who have entered into Non-Electing Share    Settlements (the
“Settlement Share Increase”).    Notwithstanding the above, in no case shall the
Guaranteed    Minimum Distribution payment amount to Electing Lenders be   
diminished.    9. Obligors' Maintenance
and Use of Collateral:  Obligors shall preserve, protect and maintain the
Collateral in 
good operating order in accordance with past practices, and 
shall not suffer or permit any liens or encumbrances thereon,    except for
permitted encumbrances reasonably approved by    Electing Lenders and all
Permitted Encumbrances set forth on    Schedule E attached hereto, which shall
include without    limitation the lien of taxes not yet due and payable; all   
easements, rights of way, zoning and land use laws and    restrictions,
development agreements, declarations, covenants,    conditions and restrictions,
and similar encumbrances; all    mechanics, vendors and other statutory liens,
where there are    good faith disputes that are being litigated or otherwise   
resolved (Obligors being required to provide evidence of such    dispute and
resolution) incurred in the ordinary course of    business, which in the
aggregate do not exceed $200,000 (the    “Permitted Mechanics Liens”); and any
state of facts an    accurate survey or inspection of the respective Collateral 
  would show. All mechanics, vendors and other statutory liens    (other than
inchoate landlord’s liens) which are not Permitted    Mechanics Liens shall be
removed or bonded over by Obligors    at the earlier of (i) five (5) business
days prior to a sale of the    respective collateral or (ii) within sixty (60)
days of their    appearance of record at Obligors expense. Obligors shall   
remain responsible for all taxes and insurance accruing on the    Collateral
prior to the sale of the Collateral whether payable 


15

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

                                        before or after such sale. Prior to the
sale of the Collateral,                                          Obligors shall
be responsible for payment of all operating 
                                        expenses, necessary capital expenditures
and all other                                          obligations associated
with the Collateral, including without 
                                        limitation payment of all claims
associated with the Collateral                                          and
shall fulfill all usual and customary obligations (including 
                                        any standard representations negotiated
by Obligors) required                                          under standard
sale agreements with bona fide purchasers of 
                                        the type of Collateral being sold as-is,
where-is, with all faults                                          and subject
to such seller obligations for prorations, 
                                        adjustments and other payments, which
arise prior to the                                          respective sale,
excluding any surviving indemnification 
                                        obligations. All such expenses,
liabilities or obligations                                          accruing or
payable after the sale of the Collateral shall be 
                                        prorated between the Obligors and the
applicable buyer.                                          Obligors shall be
liable for all Obligors Recourse Liability 
                                        relating to the Collateral. Upon the
election of the Lenders to                                          acquire the
Obligors’ interests in the remaining Collateral, and 
                                        transfer of the Collateral to Lenders
pursuant to Section 5, all                                          of the
foregoing obligations of Obligors with respect to the 
                                        remaining Collateral shall terminate for
any liabilities which                                          accrue after the
date of the transfer.                                            Except upon the
occurrence and during the continuance of an 
                                        Event of Default as defined in the
Restructure Agreement,                                          Obligors shall
have the right to use and operate the Collateral 
                                        in the ordinary course of business,
provided however that from                                          and after
execution of the Restructure Agreement and until the 
                                        closing of the sale of the respective
Collateral, to the extent                                          that any
Collateral generates income (the “Collateral 
                                        Income”) in excess of all ordinary,
commercially reasonable                                          and customary
third party, out of pocket expenses of operating 
                                        the Collateral, which are supported by
monthly financial                                          statements, including
without limitation proceeds from 
                                        settlements, judgments, payments or
other recoveries from                                          litigation or
claims relating to any of the Collateral (the 
                                        “Excess Income”), the Excess Income will
be segregated by                                          the Obligors for
payment of any fees, expenses or costs of 
                                        operating, maintaining or using the
Collateral pending the                                          closing of the
sale of the Collateral and for payment of the 
                                        Third Party Sale Expenses associated
with the sale of any of                                          the Collateral,
provided that any such Excess Income used for 
                                        Third Party Sale Expenses shall not
affect the 6% cap on Third                                          Party Sale
Expenses. Obligors shall provide to Electing 
                                        Lenders monthly financial statements on
all Collateral on or                                          before the last
day of the following month for the immediately 
                                        preceding month. Electing Lenders shall
maintain a first                                          priority, perfected
security interest in all deposit accounts in 


16

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  which Obligors deposit the Collateral Income, subject to    Obligors’ rights
to use the same as above provided.      On or before the execution of the
Restructure Term Sheet,    Obligors shall have provided access to or delivered
to Electing    Lenders all information in Obligors’ possession or control   
relating to title reports, title updates, title searches, Phase 1   
environmental reports, engineering reports, market studies,    appraisals,
pending development or construction contracts,    information on all pending
litigation related to or involving the    Collateral, all applicable contracts,
surveys, zoning, site plans,    specifications, permitted uses, permits and
licenses, applicable    development orders, and any other third party reports
relating    to the Collateral (collectively, the “Collateral Reports”). On    or
before the Restructure Effective Date, Obligors shall deliver    to Electing
Lenders the following (together with the designated    items in Paragraph 4, the
“Collateral Closing Deliverables”):    copies of all other new or updated
Collateral Reports as    required hereunder, provided that (i) Obligors shall
have no    obligation to prepare or cause to be prepared new or updated   
Collateral Reports (except as provided herein) and (ii) the    Electing Lenders
may at their own expense prepare or procure    the preparation of new or updated
Collateral Reports. The    Obligors have provided or promptly shall provide to
the    Collateral Trustee and the Electing Lenders reliance letters    with
respect to the 2009 appraisals of the Collateral in form    reasonably
acceptable to the Electing Lenders, each issued by    the applicable appraiser;
and new Phase 1 environmental    reports which may be relied upon by Electing
Lenders and the    Collateral Trustee (or updates of existing Phase 1s and
reliance    letters in favor of the Electing Lenders in respect of the   
Collateral properties). All of the foregoing shall be at the sole    expense of
Obligors.    10. Unwind of Transactions:   In the event of the commencement of
any bankruptcy or other 
insolvency proceeding by or against Sunrise, German    Borrowers or any other
Obligor transferring the Collateral to    the Collateral Trust (an “Insolvency
Proceeding”) and to the    extent that any court in an Insolvency Proceeding (i)
enters a    final, non-appealable order and (ii) in the case of the German   
Borrowers only, such final, nonappealable order is found to be    enforceable
and binding in a final, nonappealable order in a    court in the United States
(a “Final Court Order”) avoiding    any part (in a manner adverse to the
Electing Lenders), or all    of, the Restructure Transaction, including any or
all sales or    dispositions of Collateral which may have occurred up to and   
including such date, and the payment or receipt of all Net Sale    Proceeds
thereof, as the case may be, then the parties hereto 


17

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  acknowledge and agree that, as part of the voluntary, bargained    and knowing
consideration for, and as an inducement to, the    parties to execute this
Restructure Term Sheet, all provisions of    this Restructure Transaction shall
be unwound, including    without limitation the return to the Obligors and/or
their    bankruptcy estate, as the case may be, of all Collateral    deposited
with the Collateral Trustee and/or sold or disposed to    the Obligors and the
restoration and reinstatement of all    liability due and owing by Obligors to
the respective Electing    Lender to the full extent of Obligors’ liability
provided under    the Designated Loan Documents, which restored Claim may   
exceed the amount of the Designated Claims set forth herein    (collectively,
the “Unwind Procedures”), provided however,    for the avoidance of doubt, the
closing of the German    Collateral Sale and the application of the German
Collateral    Proceeds by the German Lenders shall not be subject to the   
Unwind Procedures. Sunrise acknowledges and agrees that,    whether or not the
German Lenders’ Loan Documents are    released, in the event that the Unwind
Procedures are    instituted, the Claims of the Electing Lenders shall be
restored    to the full amount of the Designated Claims plus any interest,   
fees or other charges that may have accrued thereon pursuant    to the
Designated Loan Documents whether or not such    Designated Loan Documents were
released; provided, further,    that in no event shall any release or assignment
of any German    Loans prior to any Insolvency Proceeding adversely impair or   
prejudice any of the Designated Claims.      In connection with an Insolvency
Proceeding, the parties agree    that any other party hereto may file a copy of
the Restructure    Term Sheet, the Restructure Agreement and any other   
document evidencing, referring or relating to the Restructure    Transaction
with any court or recording office as written    evidence of the knowing,
voluntary, and bargained agreement    of the parties to implement the Unwind
Procedures upon the  entry of a Final Court Order.   11. Tax Treatment:   At the
request of the other party, the Obligors and the Electing
Lenders shall endeavor to design and implement the    transactions set forth
herein, including without limitation the    German Collateral Sale, in a manner
so as to minimize    potential negative tax consequences to both parties,
provided    that for the avoidance of doubt, all taxes (excepting any    income
taxes owed by the Electing Lenders) shall be borne by    Obligors, and such
endeavor by the Electing Lenders shall not    require any undertaking by
Electing Lenders that impairs such    Electing Lenders’ legal rights with
respect to the Collateral 


18

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  and/or German Collateral or collection of the same.    12. Sunrise Credit
Agreement Agent Approval:  The written consent of Bank of America, in its
capacity as 
Administrative Agent, to the Restructure Agreement is a 
condition (the “BofA Condition”) to the effectiveness of the    Restructure
Transaction. Sunrise shall diligently pursue such    written consent from Bank
of America in good faith.    13. Legal Opinion:  At Sunrise’s expense and as a
condition to the Electing 
Lenders’ obligation to enter into the Restructure Transaction,    legal counsel
for Sunrise will deliver an enforceability and    authority opinion to the
Electing Lenders concerning the    Restructure Agreement in a form reasonably
acceptable to    Electing Lenders in their sole discretion. The legal opinion   
shall be customary and reasonable in all respects given the    nature and size
of the transaction.      14. Waiver of Defenses:  The Obligors agree to forever
waive and not assert or raise any 
defenses to their obligations in respect of the Restructure    Consideration on
account of (i) the Electing Lenders’    execution and delivery of the Lenders
Release and Discharge;    and (ii) any German Collateral Sale, including,
without    limitation, any release agreements executed in connection   
therewith and any assignment and transfer of the residual    German Loans.
Language that is reasonably satisfactory to the    Electing Lenders evidencing
this waiver of defenses shall be    included in the Restructure Documents and
any documentation    relating to a German Collateral Sale.      15. Corporate
Authority/Execution:  On or prior to execution of this Restructure Term Sheet, 
Sunrise shall provide authorization of its Board of Directors for 
Sunrise to execute the Restructure Term Sheet and, together    with the
Obligors, enter into the Restructure Transaction. On    the Restructure
Effective Date, Sunrise shall and shall cause    Obligors to provide resolutions
authorizing the execution of the    definitive documentation contemplated
hereby. Prior to    execution of this Restructure Term Sheet, Sunrise shall
provide    a secretary’s certificate attesting to the incumbency of the   
signatory of this Restructure Term Sheet and the definitive    documentation
contemplated hereby.      16. Monthly Updates:  From and after the Restructure
Effective Date, Obligors, 
Brokers and Collateral Trustee shall participate in monthly    update calls with
Electing Lenders to discuss, inter alia, the    status of the sale of the
Collateral.      17. Choice of Law: The terms and provisions of the Restructure
Transaction,    including without limitation this Restructure Term Sheet and 


19

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  the Restructure Agreement shall be governed by, and construed    in accordance
with, the substantive laws of the State of New    York without regard to
conflict of law principles.      18. Jurisdiction:  Each of the parties hereto
hereby irrevocably consents to the   non-exclusive jurisdiction of the courts of
the State of New    York and of any federal court located therein, in
connection    with any suit, action or other proceeding arising out of or 
relating to this Restructure Term Sheet or the transactions  contemplated
hereby.   19. Jury Waiver:   OBLIGORS AND ELECTING LENDERS WAIVER ANY RIGHT THAT
EACH OF THEM MAY HAVE TO A TRIAL    BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, 
  DEMAND, ACTION OR CAUSE OF ACTION ARISING    OUT OF OR IN ANY WAY RELATED TO
THE    RESTRUCTURE TERM SHEET, THE RESTRUCTURE    AGREEMENT OR THE RESTRUCTURE
TRANSACTION,    OR THE EXERCISE OF ANY PARTY’S RIGHTS AND    REMEDIES UNDER THE
RESTRUCTURE TERM SHEET,    THE RESTRUCTURE AGREEMENT OR THE    RESTRUCTURE
TRANSACTION, OR THE CONDUCT OR    THE RELATIONSHIP OF THE PARTIES HERETO, IN
ALL    OF THE FOREGOING CASES WHETHER NOW    EXISTING OR HEREAFTER ARISING AND
WHETHER    SOUNDING IN CONTRACT, TORT OR OTHERWISE.    THE PARTIES AGREE THAT
ANY OTHER PARTY    HERETO MAY FILE A COPY OF THIS RESTRUCTURE    TERM SHEET WITH
ANY COURT AS WRITTEN    EVIDENCE OF THE KNOWING, VOLUNTARY, AND    BARGAINED
AGREEMENT OF THE PARTIES    IRREVOCABLY TO WAIVE THEIR RESPECTIVE    RIGHTS TO
TRIAL BY JURY AS AN INDUCEMENT TO    THE EXECUTION OF THE RESTRUCTURE TERM
SHEET    HEREUNDER AND TO PROCEED WITH THE    RESTRUCTURE TRANSACTION, AND THAT,
TO THE    EXTENT PERMITTED BY APPLICABLE LAW, ANY    DISPUTE OR CONTROVERSY
WHATSOEVER    (WHETHER OR NOT MODIFIED HEREIN) BETWEEN    OBLIGORS AND ELECTING
LENDERS SHALL INSTEAD    BE TRIED IN A COURT OF COMPETENT JURISDICTION    BY A
JUDGE SITTING WITHOUT A JURY.      20. Consideration:   The Obligors and
Electing Lenders acknowledge and agree that   the mutual agreements proposed
herein, together with other    good and valuable consideration the receipt and
sufficiency of    which are herein acknowledged, constitute adequate and   
sufficient consideration herein and for the proposed 


20

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

  Restructure Transaction. Electing Lenders and Obligors agree    that the
proposed terms of the Restructure Transaction as    provided herein constitute
reasonably equivalent value and    consideration to each Obligor and Electing
Lender, based on    Electing Lenders’ agreement to withhold taking action to   
prosecute and liquidate the Designated Claims against one or    more of the
Obligors and receiving adequate security and other    consideration therefor.
The value and benefit to each Obligor    individually, and to the global
enterprise of all Obligors, of the    proposed Restructure Transaction is hereby
acknowledged and    each Obligor agrees that the Restructure Agreement is in
the    best interest of each Obligor and all of the Obligors. Obligors    and
Electing Lenders agree that the proposed terms of the    Restructure Transaction
as set forth in the Restructure    Agreement were negotiated in good faith and
without collusion    of any kind.    21. Joint and Several
Liability:  All obligations and liabilities of the Obligors described in this 
Restructure Term Sheet and all documents and instruments 
contemplated hereby shall be joint and several.    22. Specific Performance: 
Each of the Obligors, on the one hand, and the Electing
Lenders, on the other hand, agree that irreparable damage    would occur and
that such parties would not have any adequate    remedy at law in the event that
the Restructuring Transaction    fails to close in accordance with the terms and
conditions of    this Restructure Term Sheet. It is accordingly agreed that the 
  parties shall be entitled to an injunction or injunctions to    prevent
breaches of the parties’ obligations to negotiate,    execute and deliver the
Restructure Documents and close the    Restructure Transaction, each in
accordance with the terms of    this Restructure Term Sheet, and to specific
performance of    such obligations, in addition to any other remedy at law or
in    equity; provided, however, after the BofA Effective Date, none    of the
parties shall have any right to terminate this Restructure    Term Sheet.    23.
Legal Fees:   On the Restructure Effective Date, Obligors shall pay all
reasonable legal fees and expenses incurred by counsel for    Capmark and
Natixis in drafting, negotiating and executing the    Restructure Term Sheet and
the Restructure Documents;    provided that such legal fees and expenses shall
not exceed    $500,000. 


[Signature Pages Follow]

21

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

     IN WITNESS WHEREOF, the parties hereto have caused this Restructure Term
Sheet to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first written above.

SUNRISE SENIOR LIVING, INC.    By: /s/ Mark S. Ordan      Name: Mark S. Ordan
     Title: Chief Executive Officer


 

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

CAPMARK FINANCE INC.      By: /s/ William E. Shine      Name: William E. Shine
     Title: Executive Vice President            


 

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

NATIXIS, LONDON BRANCH      By: /s/ David Newby       Name: David Newby
     Title: Managing Director     By: /s/ Gregoire Hennekinne
     Name: Gregoire Hennekinne      Title: Director


 

--------------------------------------------------------------------------------

RESTRUCTURE TERM SHEET

SCHEDULE A

 


 

--------------------------------------------------------------------------------




  RESTRUCTURE TERM SHEET





SCHEDULE B




 

--------------------------------------------------------------------------------


RESTRUCTURE TERM SHEET

SCHEDULE C

COLLATERAL

[sunrise-restructuretermx28x1.jpg]


 

--------------------------------------------------------------------------------


RESTRUCTURE TERM SHEET



SCHEDULE D





APPROVED BROKERS





Marcus & Millichap

CB Richard Ellis



 

 

--------------------------------------------------------------------------------


RESTRUCTURE TERM SHEET










SCHEDULE E




 

--------------------------------------------------------------------------------